           Case 2:20-cv-00112-LPR Document 2 Filed 05/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

NATHANIEL ALEXANDER                                                              PETITIONER
Reg. #36417-044

v.                             Case No. 2:20-cv-0112-LPR-JJV


UNITED STATES OF AMERICA                                                       RESPONDENT

                                            ORDER

       Petitioner Nathaniel Alexander moves pro se for compassionate release under 18 U.S.C. §

3582(c)(1). (Doc. 1). The Court dismisses the Motion without prejudice for the following

reasons.

       Mr. Alexander’s Motion does not suggest that he has requested relief from the warden,

which he must do before filing a motion like this one. (Id.) More fundamentally, Mr. Alexander

was not sentenced by this Court. He was sentenced in the Eastern District of Missouri. See

United States v. Alexander, No. 4:15-cr-00528-CDP-1 (E.D. Mo. 2015). Only the sentencing

court has jurisdiction over a § 3582(c)(1) motion. The Court is aware that Mr. Alexander has

filed an identical compassionate release motion in the Eastern District of Missouri. (Id. at Doc.

40).

       It is therefore ORDERED that Mr. Alexander’s “Motion for Injunction for Compassionate

Release Under 18 U.S.C. § 3582(c)(1)(A)” be DISMISSED without prejudice.

       IT IS SO ORDERED this 29th day of May 2020.



                                            ________________________________
                                            LEE P. RUDOFSKY
                                            UNITED STATES DISTRICT JUDGE
